DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not sufficiently descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 15, and 20 of U.S. Patent No. 10,817,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to a species or sub-genus claimed in the aforementioned patent (i.e., the entire scope of one or more of the present claims fall within the scope of one or more of the aforementioned patent claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jeon, US 2014/0149908 A1, in view of Chaudhri, US 2011/0252372 A1.
Regarding claim 1, the combination of Jeon with Chaudhri teaches a folder management method, wherein the method is executed by an electronic device that has a display screen, and the method comprises: 
Displaying a folder icon on the display screen, the folder icon comprising a set of icons of at least two applications, and the set of icons of the at least two applications is displayed in the folder icon as a thumbnail icon, and, in the thumbnail icon, each of the icons of the at least two applications is displayed in a shrunk size. In Jeon, a folder icon may be displayed on a See id. fig. 5 (showing a SHOPPING folder comprising a set of six icons in comparison to a LEARNING FOLDER comprising a set of three icons). Jeon does not explicitly disclose that the icons in the set of icons represent application icons displayed in a shrunken size. However, Chaudhri teaches such a limitation. Chaudhri fig. 5A (folder icon 5004-1-a), ¶¶ 217-218.
The folder icon further comprising an enlarged first icon associated with a first application. In Jeon, the folder icon may comprise an enlarged first application icon. Jeon fig. 5, ¶ 66.
Wherein the enlarged first icon is displayed adjacent to the thumbnail icon without a first icon. In Jeon, the enlarged first icon may be displayed adjacent the “thumbnail” comprising the set of smaller icons. Jeon fig. 5, ¶ 66. Concerning the “without a first icon” limitation, it is noted that limitless numbers of additional icons may not be displayed within the thumbnail. See id. fig. 5.
Wherein a size of the enlarged first icon is a same size as the thumbnail icon. In Jeon, the enlarged first application icon may be of the same size as the “thumbnail” comprising the set of smaller icons. Jeon fig. 5.
Wherein the first application is determined according to a default sorting sequence in the folder, a use frequency, or a use time sequence. In Jeon, the first application may be determined at least based on a use frequency. Jeon ¶ 65, fig. 3 (step 307).
It would have been obvious to one with ordinary skill in the art to modify Jeon’s process of managing a graphical representation of a folder comprising a set of smaller icons with Chaudhri’s process of using a graphical representation of a folder icons comprising a set of 
Regarding claim 2, which depends on claim 1, Jeon teaches in response to a first operation, displaying, in the folder, an enlarged second icon associated with a second application of the at least two applications, wherein the enlarged second icon is displayed adjacent to the thumbnail icon without a second icon or adjacent to the enlarged first icon, and wherein a size of the enlarged second icon is a same size as the enlarged first icon. In Jeon, a user operation may change the number of enlarged application icons that are displayed. Jeon ¶¶ 42, 55, 67, 74-78.
Regarding claim 3, which depends on claim 2, Jeon teaches wherein the first operation comprises a drag operation on the folder icon, and a drag direction of the drag operation points to an exterior of the folder icon. In Jeon, the user operation may comprise a drag operation on the folder icon. Jeon ¶¶ 42, 55, 67, 74-78.
Regarding claim 5, which depends on claim 1, Jeon teaches launching the first application when detecting a tap operation on the enlarged first icon. Jeon ¶ 45.
Regarding claim 6, which depends on claim 1, Jeon teaches displaying, in the folder icon, the first icon in the shrunk size and as a part of the thumbnail icon when detecting changes based on the use frequency, or the use time sequence. In Jeon, the folder icon may comprise a “thumbnail” comprising a set of up to six smaller icons. See Jeon fig. 5.
Regarding claim 7, which depends on claim 2, Jeon teaches accordingly enlarging the folder icon when detecting the first operation. Jeon ¶¶ 42, 55, 67, 74-78.
Claims 8, 9, 10, 11, 12, and 14 are drawn to an apparatus which implements the method recited in claims 1, 5, 6, 2, 3, and 7, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 15, 16, 17, 18, 19, and 20 are drawn to instructions stored in a medium which implement the methods recited in claims 1, 5, 6, 2, 3, and 7, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.

Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Jeon, US 2014/0149908 A1, in view of Chaudhri, US 2011/0252372 A1, further in view of Cleron et al., US 8,266,550 B1.
Regarding claim 4, which depends on claim 3, the combination of Jeon with Chaudhri and Cleron teaches wherein the drag operation is detected in a boundary position of the folder icon. Jeon and Chaudhri do not explicitly disclose that the drag operation may be detected at boundary position of the folder icon. However, Cleron teaches receiving a drag operation at the boundary of a folder. Cleron fig. 2B, col. 9. 
It would have been obvious to one with ordinary skill in the art to modify Jeon and Chaudhri’s process of managing a graphical representation of a folder via a drag operation with See Cleron col. 1.
Claim 13 is drawn to an apparatus which implements the method recited in claim 4. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144